                                                EXHIBIT B
Case 18-14820-CMA   Doc 96-2   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 5
            Case 1:13-cv-10798-IT Document 228 Filed 11/15/16 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS

                                              )
HAYAT SINDI,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No. 13-cv-10798-IT
                                              )
SAMIA EL-MOSLIMANY and                        )
ANN EL-MOSLIMANY,                             )
                                              )
       Defendants.                            )
                                              )

                        PLAINTIFF HAYAT SINDI’S MOTION FOR
                           CERTIFIED COPY OF JUDGMENT

       Comes now the Plaintiff, Hayat Sindi (“Dr. Sindi”), and requests that this Court issue a

certified copy of the final judgment issued in this case, pursuant to 28 U.S. Code § 1963 and for

good cause shown. In support of this motion, Dr. Sindi states as follows:

       1.       The final judgment in this matter was entered on October 6, 2016 (“the

Judgment”). See Amended Final Judgment, ECF No. 223.

       2.      On November 4, 2016, Defendants Samia El-Moslimany and Ann El-Moslimany

filed a Notice of Appeal, indicating their intent to appeal all aspects of the Judgment in this

matter. See ECF No. 224.

       3.      On November 14, 2016, Defendants’ trial counsel, Morrison and Mahoney, LLP,

filed a Motion for Leave to Withdraw, stating that it will not be representing Defendants in any

appeal. See ECF No. 227. No successor counsel has entered an appearance.




                                                  1


Case 18-14820-CMA          Doc 96-2      Filed 09/13/19     Ent. 09/13/19 18:05:36       Pg. 2 of 5
             Case 1:13-cv-10798-IT Document 228 Filed 11/15/16 Page 2 of 4



        4.      Defendants have not satisfied the Judgment in this matter, and have made no

payments in accordance therewith, either to Dr. Sindi, or to the Court pursuant to Local Rule

58.2.

        5.      Defendants have not requested a stay of proceedings to enforce judgment

pursuant to Rule 62 of the Federal Rules of Civil Procedure. Specifically, Defendants did not

post a supersedeas bond in support of a request of a stay, as required by Rule 62(d) of the

Federal Rules of Civil Procedure.

        6.      Therefore, Dr. Sindi intends to take all legal action available to her to enforce the

Judgment.

        7.      It is clear from the record of this case that Defendants do not maintain a residence

in Massachusetts. See Trial Testimony, S. El-Moslimany, A. El-Moslimany. Together,

Defendants own a home in Burien, Washington, where they both live. Id.

        8.      While Dr. Sindi currently does not have information concerning Defendants’

liquid assets, it is assumed that any such assets are located in Washington State. On November

10, 2016, pursuant to Rule 69(a)(2) of the Federal Rules of Civil Procedure, Dr. Sindi served

post-judgment discovery on both Defendants seeking information concerning their assets. Given

the fact that Defendants do not reside in Massachusetts, it is highly unlikely that they maintain

assets in Massachusetts.

        9.      One factor relevant to a finding of good cause for registration of a judgment in

another jurisdiction is whether the defendant has assets in the district in which judgment was

entered. See 3M Company v. Mohan, No. 09-CV-1413(ADM/FLN), 2011 WL 2441213, * 1 (D.

Minn. June 17, 2011) (citing Associated Bus. Tel. Sys. Corp. v. Greater Capital Corp., 128




                                                  2


Case 18-14820-CMA           Doc 96-2     Filed 09/13/19      Ent. 09/13/19 18:05:36       Pg. 3 of 5
          Case 1:13-cv-10798-IT Document 228 Filed 11/15/16 Page 3 of 4



F.R.D. 63 (D.N.J. 1989). Courts have held that “the mere existence of assets in the foreign

district is relevant to finding good cause for permitting registration of the judgments.” Id.

       10.     In determining the existence of good cause, courts have further considered

whether the non-prevailing party has requested a stay pending appeal and posted a supersedeas

bond pursuant to Fed. R. Civ. P. 62(d). See Johns v. Rozet, 143 F.R.D. 11, 12-13 (D.D.C. 1992).

       11.     Dr. Sindi further notes that Defendants should not be permitted to benefit from the

fact that their assets are located outside of Massachusetts. Absent the present circumstance

where Defendants’ assets are located outside the jurisdiction where Judgment has entered, Dr.

Sindi would be entitled to request a Writ of Execution addressed to the United States Marshal for

the District of Massachusetts, pursuant to the Rules, regardless of whether an appeal was

pending. See Fed. R. Civ. P. 69(a)(1). In fact, 28 U.S.C. § 1963 was amended in 1988 to include

the “good cause shown” provision in order to rectify this very contradiction. See, e.g., Cristina

M. Rincon, The Early Bird Waits for the Work: May Federal Judgments Be Registered Prior to

Appeal?, 82 Fordham L. Rev. 1091, 1094 (2013) (available at:

http://ir.lawnet.fordham.edu/flr/vol82/iss2/22) .

       12.     In light of the above, Dr. Sindi has shown good cause for this Court to enter a

certified judgment pursuant to 28 U.S.C. § 1963.

       WHEREFORE, Dr. Sindi respectfully requests that this Court provide a Certified Copy

of the Amended Final Judgment entered in this matter on October 6, 2016 (ECF No. 223) to

effectuate enforcement of that Judgment.




                                                    3


Case 18-14820-CMA          Doc 96-2      Filed 09/13/19     Ent. 09/13/19 18:05:36       Pg. 4 of 5
           Case 1:13-cv-10798-IT Document 228 Filed 11/15/16 Page 4 of 4



                                               Respectfully submitted,

                                               HAYAT SINDI

                                               By her attorneys,

                                               /s/ Suzanne Elovecky
                                               David H. Rich (BBO # 634275)
                                               drich@toddweld.com
                                               Suzanne Elovecky (BBO # 670047)
                                               selovecky@toddweld.com
                                               TODD & WELD LLP
                                               One Federal Street, 27th Floor
                                               Boston, MA 02110
Dated: November 15, 2016                       617-720-2626




                             CERTIFICATE OF CONSULTATION

       I, certify that I conferred with defendants’ counsel in good faith to resolve or narrow the

areas of disagreement on the issues presented by this motion to the greatest possible extent.

                                               /s/ Suzanne Elovecky
Dated: November 15, 2016                       Suzanne Elovecky




                                 CERTIFICATE OF SERVICE
       I, Suzanne Elovecky, hereby certify that this document has been filed through the ECF

system, will be sent electronically to the registered participants as identified on the notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on this date.

                                                       /s/ Suzanne Elovecky
                                                       Suzanne Elovecky
Dated: November 15, 2016




                                                  4


Case 18-14820-CMA            Doc 96-2    Filed 09/13/19      Ent. 09/13/19 18:05:36       Pg. 5 of 5
